Action by employee (appellee) against the employer (appellant) to recover damages for personal injuries. The complaint was drawn to state a cause of action under subdivision 1 of our Employers' Liability Act (Code, § 3910); the defect in the ways, works, machinery, or plant being described as a leaking throttle valve in a stationary hoisting engine of which plaintiff was in charge as engineer at the time he was injured. The issues on the trial resulted from general traverses of the averments of the counts and from pleas of contributory negligence, together with a special replication asserting knowledge of the defect attributable to the defendant. *Page 519 
The court erred in not granting the motion for new trial; and so with particular reference to grounds 1 to 4, inclusive, whereby invalidating inconsistence between the evidence and the verdict is averred. The engine was fully described in the evidence, including photographs of three views of it. The plaintiff testified that, when from a state of rest the engine automatically made a revolution or two, some part of the engine struck his leg and severely wounded him while he was standing on the floor beside the frame supporting and outlining the base of the engine, and that his legs were not in or over any part of the engine or the frame base of the engine. If this was plaintiff's position at the time, it was physically impossible for the connecting rod or any other part of the engine, automatically moved through the leaking valve, to have struck and injured him below the knee. The physically impossible necessarily refutes asseverations to the contrary, however explicit or affirmative. Peters v. Southern Ry., 135 Ala. 533,33 So. 332, and subsequent pronouncements in its line.
A machinist or practical operative of the expert qualification the court was justified in finding this plaintiff possessed may give his opinion of the cause of certain effects, may testify that the automatic movement of the machinery was due to a leaking steam valve. 3 Chamberlayne, Mod. Ev. § 2406 et seq.; 5 Encyc. of Evi. pp. 569-571; Cochrell v. Langley Co.,5 Ga. App. 317, 63 S.E. 244, 248, headnote 4; Ala. Coal, etc., Co. v. Pitts, 98 Ala. 285, 13 So. 135; Houston Biscuit Co. v. Dial, 135 Ala. 168, 33 So. 268. See, in this connection, elaborate annotations in 51 L.R.A. (N.S.) 565-582.
The recital by plaintiff, testifying in his own behalf, of a conversation between defendant's superintendent (Stewart) and the defendant's head machinist (Sims), in the place where the engine was located and then under observation, in which these superiors of plaintiff were said by the witness to have expressly recognized and commented upon the presence of a leaking throttle valve that the plaintiff contends the next day caused the engine to automatically revolve, to his immediate injury, was admissible to show knowledge on the part of these superior representatives of the employer of the defect averred, and hence to impute such knowledge to plaintiff's employer, the defendant; but this conversation was not admissible as original evidence of the existence of the defect; that essential fact could not be so proven. From this record we understand plaintiff to have testified to the existence of the defect averred, though there is in his testimony expression reflecting upon or qualifying that broad effect of his testimony. In 44 L.R.A. (N.S.) 1050 et seq., may be found an enlightening annotation of the cases treating the evidential essentials to establish prima facie the existence of a defect in machinery that because of such defect, starts automatically.
For the error committed in overruling the motion for new trial in respect of the grounds indicated, the judgment is reversed, and the cause is remanded.
Reversed and remanded.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.